Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 6/1/2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, and 16-20 of U.S. Patent No. 11,363,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are fully disclosed by the patent. The present claims are broader and do not further recite the steps of n a management system of the removable storage media library: receiving a request over a packet communication network from a data source to store data in the removable storage media library; selecting a removable storage media access device from the plurality of removable storage media access devices to store the data; and indicating the removable storage media access device to the data source over the packet communication network; in the removable storage media access device. One would be motivated to broaden the claims in order to seek broader patent protection.

Present Application
U.S. Patent No. 11,363,100
1. A method for storing data on a removable storage medium, the method comprising: 


















receiving the data in a removable storage media access device from a data source over a packet communication network for storage on the removable storage medium; 
preparing the data in the removable storage media access device for storage on the removable storage medium; and writing the data to the removable storage medium in the removable storage media access device.

2. The method of claim 1 further comprising the step of caching the data upon receipt until processing resources are available to prepare the data for storage.

3. The method of claim 1 wherein the removable storage medium includes a key/value store format.

4. The method of claim 3 wherein the step of receiving the data includes receiving an application programming interface (API) command to store the data in the key/value format.

5. The method of claim 1 wherein the removable storage media access device includes object storage device (OSD) storage nodes.

6. The method of claim 5 wherein the OSD nodes comprise a Ceph architecture.

7. The method of claim 1 wherein the step of preparing the data includes one or more of data processing functions that include applying a cyclic redundancy check (CRC) error correcting code to the data, compressing the data, encrypting the data, and erasure coding the data.

8. The method of claim 1 wherein the step of receiving the data includes receiving the data over an Ethernet link.

10. The method of claim 1 wherein the removable storage media access device includes a magnetic tape drive and the removable storage medium includes a magnetic tape cartridge.







11. A removable storage media access device to store data on a removable storage medium, the removable storage media access device comprising: a packet communication network for storing data on the removable storage medium, the data being received in the removable storage media access device over the packet communication network; processing circuitry that prepares the data for storage on the removable storage media access device; and a removable storage media access interface that writes the data to the removable storage medium.

















12. The removable storage media access device of claim 11 further comprising a memory device that caches the data until processing resources of the processing circuitry are available to prepare the data for storage.



13. The removable storage media access device of claim 11 wherein the removable storage medium includes a key/value store format.

14. The removable storage media access device of claim 13 wherein to receive the data, the packet network interface receives an application programming interface (API) command to store the data in the key/value format.

15. The removable storage media access device of claim 11 further comprising object storage device (OSD) storage nodes.


16. The removable storage media access device of claim 15 wherein the OSD nodes include a Ceph architecture.

17. The removable storage media access device of claim 11 wherein to prepare the data, the processing circuitry performs one or more of data processing functions that include applying a cyclic redundancy check (CRC) error correcting code to the data, compressing the data, encrypting the data, and erasure coding the data.

18. The removable storage media access device of claim 11 wherein to receive the data, the packet network interface receives the data over an Ethernet link.

20. The removable storage media access device of claim 1 wherein the removable storage media access device includes a magnetic tape drive and the removable storage medium includes a magnetic tape cartridge.
1. A method of operating a removable storage media library, comprising a plurality of removable storage media access devices, to store data on removable storage media, the method comprising: in a management system of the removable storage media library: receiving a request over a packet communication network from a data source to store data in the removable storage media library; selecting a removable storage media access device from the plurality of removable storage media access devices to store the data; and indicating the removable storage media access device to the data source over the packet communication network; in the removable storage media access device: 

receiving the data from the data source over the packet communication network for storage on the removable storage medium; 

after receiving the data, preparing the data for storage on the removable storage medium; and after preparing the data, writing the data to the removable storage medium.


2. The method of claim 1, further comprising: upon receiving the data, caching the data until processing resources are available to prepare the data for storage.

3. The method of claim 1, wherein the removable storage medium comprises a key/value store format.

4. The method of claim 3, wherein receiving the data comprises: receiving an application programming interface (API) command to store the data in the key/value format.

6. The method of claim 1, wherein the plurality of removable storage media access devices comprise object storage device (OSD) storage nodes.

7. The method of claim 6, wherein the OSD nodes comprise a Ceph architecture.

8. The method of claim 1, wherein preparing the data comprises one or more of data processing functions that include applying a cyclic redundancy check (CRC) error correcting code to the data, compressing the data, encrypting the data, and erasure coding the data.

9. The method of claim 1, wherein receiving the data comprises receiving the data over an Ethernet link.

10. The method of claim 1, wherein the removable storage media access device comprises a magnetic tape drive and the removable storage medium comprises a magnetic tape cartridge and the magnetic tape drive is selected based on the magnetic tape drive having the magnetic tape cartridge therein or the management system being able to direct transfer of the magnetic tape cartridge into the removable storage media access device.

11. A removable storage media library, comprising a plurality of removable storage media access devices, to store data on removable storage media, the removable storage media library comprising: a management system comprising: a first packet network interface to receive a request over a packet communication network from a data source to store data in the removable storage media library; first processing circuitry to select a removable storage media access device from the plurality of removable storage media access devices to store the data; and the first network interface to indicate the removable storage media access device to the data source over the packet communication network; the removable storage media access device comprising: a second packet network interface to receive the data from the data source over the packet communication network for storage on the removable storage medium; second processing circuitry to, after the data is received, prepare the data for storage on the removable storage medium; and a removable storage media access interface to, after the data is prepared, write the data to the removable storage medium.

12. The removable storage media library of claim 11, the removable storage media access device further comprising: a memory device to, upon the data being received, cache the data until processing resources of the second processing circuitry are available to prepare the data for storage.

13. The removable storage media library of claim 11, wherein the removable storage medium comprises a key/value store format.

14. The removable storage media library of claim 13, wherein to receive the data, the second packet network interface at least receives an application programming interface (API) command to store the data in the key/value format.

16. The removable storage media library of claim 11, wherein the plurality of removable storage media access devices comprise object storage device (OSD) storage nodes.

17. The removable storage media library of claim 16, wherein the OSD nodes comprise a Ceph architecture.

18. The removable storage media library of claim 11, wherein to prepare the data, the processing circuitry performs one or more of data processing functions that include applying a cyclic redundancy check (CRC) error correcting code to the data, compressing the data, encrypting the data, and erasure coding the data.

19. The removable storage media library of claim 11, wherein to receive the data, the packet network interface receives the data over an Ethernet link.

20. The removable storage media library of claim 11, wherein the removable storage media access device comprises a magnetic tape drive and the removable storage medium comprises a magnetic tape cartridge and the magnetic tape drive is selected based on the magnetic tape drive having the magnetic tape cartridge therein or the management system being able to direct transfer of the magnetic tape cartridge into the removable storage media access device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6,477,628, hereinafter referred to as “Bish”) in view of Bauk et al. (US 2007/0201164, hereinafter referred to as “Bauck”).

Regarding claim 1, Bish teaches a method for storing data on a removable storage medium, the method comprising: 
receiving the data in a removable storage media access device from a data source for storage on the removable storage medium (figure 1 (tape), figure 4 (receive data object and write instruction 404), col. 6, lines 38-55: receive data objections and write instruction); 
preparing the data in the removable storage media access device for storage on the removable storage medium (figure 1: col. 6, lines 44-55: apply a data compression technique when storing the data objects to occupy less space on the tape); and 
writing the data to the removable storage medium in the removable storage media access device (figure 1 (tape), figure 4 (receive data object and write instruction 404), col. 6, lines 38-55: receive data objections and write instruction).
However, Bish does not explicitly teach receiving the data over a packet communication network. Bauck teaches receiving the data over a packet communication network ([0030] the controller may link the disk drive devices to a computer system such that data may be exchanged between the computer system and the disk drive devices. In this regard, such a computer system may be co-located with the disk drive devices, or the computer system may be remotely located.). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Bauck into the system of Bish for the purpose of storing data on a removeable medium, thus allowing the storage media to be remotely located from the computer system sending the data storage (Bauck, [0002]-[0003]).

Regarding claim 7, Bish teaches the method of claim 1 wherein the step of preparing the data includes one or more of data processing functions that include applying a cyclic redundancy check (CRC) error correcting code to the data, compressing the data, encrypting the data, and erasure coding the data (abstract; col. 4, lines 44-55 – data compression technique).

Regarding claim 8, Bish does not explicitly teach the method of claim 1 wherein the step of receiving the data includes receiving the data over an Ethernet link. Bauck teaches the step of receiving the data includes receiving the data over an Ethernet link ([0030] a computer system may be co-located with the disk drive devices, or the computer system may be remotely located.). The motivation to combine is the same as claim 1. 

Regarding claim 9, Bish does not teach the method of claim 1 further comprising the step of buffering the data until processing resources are available by storing the data in an internal memory cache. Bauck teaches the step of buffering the data until processing resources are available by storing the data in an internal memory cache ([0080] data flow to or from array may be interrupted or may be cached on a separate data storage structure such as hard drive.) Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to store data in an internal memory cache in order to provide quick access and retrieval of data, thus making it more efficient.

Regarding claim 10, Bish teaches the method of claim 1 wherein the removable storage media access device includes a magnetic tape drive (col. 4, lines 58-67 – tape drive) and the removable storage medium includes a magnetic tape cartridge (col. 5, lines 1-3 – IBM model 3590 tape cartridge).

Claims 11, 17- 20 are similar to claims 1, 7-10, respectively, but in removable storage media access device version, therefore are rejected under the same rationale. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6,477,628, hereinafter referred to as “Bish”) in view of Bauck et al. (US 2007/0201164, hereinafter referred to as “Bauck”), in further view of Martin (US 2004/0179284).

Regarding claim 2, Bish and Bauck combination does not teach the method of claim 1 further comprising the step of caching the data upon receipt until processing resources are available to prepare the data for storage. Martin teaches upon receiving data, caching the data until processing resources are available to prepare the data for storage ([0036], [0054], [0057] – [0059] buffering memory for the purpose of continuous streaming). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Martin and Bish and Bauck since both concern data storage systems utilizing removable data storage media and as such, both are within the same environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate buffering received data, as taught by, Martin into the system of Bish and Bauck for the purpose of temporarily storing incoming data (Martin; [0058]), thereby allowing continuous streaming of the tape storage medium to be achieved.

Claim 12 is similar to claim 2, but in removable storage media access device version, therefore is rejected under the same rationale. 

Claim(s) 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6,477,628, hereinafter referred to as “Bish”) in view of Bauck et al. (US 2007/0201164, hereinafter referred to as “Bauck”), in further view of Donlan et al. (US 2018/0373587, hereinafter referred to as “Donlan”).

Regarding claim 3, Bish in view of Bauck does not teach the method of claim 1 wherein the removable storage medium includes a key/value store format. Dolan teaches wherein the removable storage medium includes a key/value store format ([0057] The on-demand data storage service 614 may operate as a key value store that associates data objects with identifiers of the data objects that may be used by the customer 604 to retrieve or perform other operations in connection with the data objects stored by the on-demand data storage service 614.). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate using a key/value format, as taught by, Donlan into the system of Bish as modified by Bauck for the purpose of associating data objects with identifiers, thereby allowing the user to retrieve and perform other operations on the stored data.

Regarding claim 4, Bish in view of Bauck does not teach the method of claim 3 wherein the step of receiving the data includes receiving an application programming interface (API) command to store the data in the key/value format. Dolan teaches wherein the step of receiving the data includes receiving an application programming interface (API) command to store the data in the key/value format ([0054] The customer 604 may interact with the virtual computer system service 608 (via appropriately configured and authenticated API calls) to provision and operate virtual computer systems that are instantiated on physical computing devices hosted and operated by the computing resource service provider 602.).  The motivation to combine is the same as claim 3. 

Claims 13 and 14 are similar to claims 3 and 4, respectively, but in removable storage media access device version, therefore are rejected under the same rationale. 

Claim(s) 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al. (US Patent No. 6,477,628, hereinafter referred to as “Bish”) in view of Bauck et al. (US 2007/0201164, hereinafter referred to as “Bauck”), in further view of Udupi et al. (US 2016/0349993, hereinafter referred to as “Udupi”).
	
Regarding claim 5, Bish in view of Bauck does not teach the method of claim 1 wherein the removable storage media access device includes object storage device (OSD) storage nodes. Udupi teaches wherein the removable storage media access device includes object storage device (OSD) storage nodes ([0025] Using a procedure called, CRUSH “Controlled Replication Under Scalable Hashing”, a Ceph cluster can scale, rebalance, and recover dynamically. Phrased simply, CRUSH determines how to store and retrieve data by computing data storage locations, i.e., OSDs (Object-based Storage Devices or Object Storage Devices). CRUSH empowers Ceph clients to communicate with OSDs directly rather than through a centralized server or broker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate object storage device (OSD) storage nodes, as
taught by, Udupi into the system of Bish as modified by Bauck for the purpose of storing data (Udupi; paragraph [0025]), thereby allowing it to be retrieved later.

Regarding claim 6, Bish in view of Bauck does not teach the method of claim 5 wherein the OSD nodes comprise a Ceph architecture. Udapi teaches wherein the OSD nodes comprise a Ceph architecture ([0025] Using a procedure called, CRUSH “Controlled Replication Under Scalable Hashing”, a Ceph cluster can scale, rebalance, and recover dynamically. Phrased simply, CRUSH determines how to store and retrieve data by computing data storage locations, i.e., OSDs (Object-based Storage Devices or Object Storage Devices). CRUSH empowers Ceph clients to communicate with OSDs directly rather than through a centralized server or broker). The motivation to combine is the same as claim 5. 

Claims 15 and 16 are similar to claims 5 and 6, respectively, but in removable storage media access device version, therefore are rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Pettey, US 20050053060 – transmitting/receiving packets for OSDs.
2. Narayanan et al., US 20160330281 – processing and storing OSDs.
3. Surcouf et al., US 20180203866 – distributed OSDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442